 



Exhibit 10.58

 

Please quote our reference when replying:
Our ref: JTC(L) 3601/2506/JC/mh   (JTC LOGO) [a33657a3365705.gif]

9 May 2006

                      JTC Corporation TRIO-TECH INTERNATIONAL PTE LTD       The
JTC Summit BLK 1008 TOA PAYOH NORTH       8 Jurong Town Hall Road #03-09      
Singapore 609434
SINGAPORE 318996
         

      contact    
 
      centre hotline   1800 568 7000  
ATTN: MS JALENE NG
      main line   (65) 6560 0056  
 
  BY POST AND FAX   facsimile   (65) 6565 5301
 
  (FAX: 62596355)   website   www.jtc.gov.sg

Dear Sirs,
OFFER OF TENANCY FOR STORE-ROOM KNOWN AS PRIVATE LOT A19597 (ANCILLARY) AT BLK
1008 TOA PAYOH NORTH #03-09 /10 /11 /12 /14 /15 /16 /17 Singapore 318996 (THE “
PREMISES” ) (AREA: 6.5 SQUARE METRES)

1.   We are pleased to offer a tenancy of the Premises subject to the following
covenants, terms and conditions in this letter and in the annexed Memorandum of
Tenancy (“the Offer”):

  1.01   Location and Area:

    The area of 6.5 square metres only as delineated and edged in the plans
attached hereto known as Private Lot A19597 (ancillary) at BLK 1008 TOA PAYOH
NORTH #03-09 /10 /11 /12 /14 /15 /16 /17 Singapore 318996

  1.02   Term of Tenancy:         3 years with effect from 16 January 2006 (“the
Commencement Date”).     1.03   Discounted Rent:         $9.45 per square metre
per month of the Premises (“Rent”) to be paid without demand and in advance
without deduction on the 1st day of each month of the year (i.e. 1st of January,
February, March, etc.). After your first payment is made in accordance with
Clause 3 of this letter and the attached Payment Table, the next payment shall
be made on 1 June 2006. We reserve the right to revise the rent from time to
time for so long as you shall occupy by way of tenancy an aggregate floor area
of 5,000 square metres in the Building or in the various flatted factories
belonging to us; and

(LOGO) [a33657a3365706.gif]     (LOGO) [a33657a3365707.gif]     (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Annex A
OFFER OF TENANCY FOR THE STORE-ROOM AT BLK 1008 TOA PAYOH NORTH #03-09 /10 /11
/12 /14 /15 /16 /17 SINGAPORE 318996

                              Amount           GST
Site: A19597(Ancillary): Building Rent at $9.95 per sqm per month on 6.5 sqm for
period 16 January 2006 to 31 May 2006
  $ 292.10                  
Less: Bulk discount of 5% at $0.50 per sqm per month for period 16 January 2006
to 31 May 2006
  $ 14.68     $ 277.42     $ 13.87  
 
          $ 13.87          
Sub-Total
          $ 291.29          
Deposit equivalent to 3 months’ Building Rent (or Banker’s Guarantee)
  $ 184.29                  
Less: Deposit equivalent to 2 month’s Building Rent (Off-budget Measure)
  $ 122.86     $ 61.43          
Total Payable (inclusive of GST at prevailing rate)
          $ 352.72          

Please submit the amount of $352.72 by cheque latest by 15 June 2006.
Please note that your subsequent monthly amount to be deducted by GIRO is $64.50
inclusive of GST.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

    Normal Rent:       $9.95 per square metre per month of the Premises (“Rent”)
to be paid without demand and in advance without deduction on the 1st day of
each month of the year (i.e. 1st of January, February, March, etc.).       on
the Area, in the event that the said aggregate floor area occupied is at any
time reduced to below 5,000 square metres (when the discount is totally
withdrawn) with effect from the date of reduction in the said aggregate floor
area, (“Rent”) to be paid without demand and in advance without deduction on the
1st day of each month of the year (i.e. 1st of January, February, March, etc.)  
1.04   Tenancy Agreement:       Upon due acceptance of the Offer in accordance
with paragraph 2, you shall have entered into a tenancy agreement with us (“the
Tenancy”) and will be bound by the covenants, terms and conditions thereof. In
the event of any inconsistency or conflict between any covenant, term or
condition of this letter and the Memorandum of Tenancy, the relevant covenant,
term or condition in this letter shall prevail.   1.05   Security
Deposit/Banker’s Guarantee :       Ordinarily we would require a tenant to lodge
with us a security deposit equivalent to three (3) months’ Rent. However, as an
off-budget measure and as payment by GIRO has been made a condition with which
you must comply under clause 3 of this letter, you shall, at the time of your
acceptance of the Offer, place with us a deposit equivalent to one (1) month’s
Rent (“Security Deposit”) as security against any breach of the covenants, terms
and conditions in the Tenancy, as follows:

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 16 January 2006 to 15
April 2009), or such other form of security as we may in our absolute discretion
permit or accept.     (b)   The Security Deposit shall be maintained at the same
sum throughout the Term and shall be repayable to you without interest, or
returned to you for cancellation, after the termination of the Term (by expiry
or otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject
to appropriate deductions or payment to us for damages or other sums due under
the Tenancy.     (c)   If the Rent is increased or any deductions are made from
the Security Deposit, you shall immediately pay the amount of such increase or
make good the deductions so that the Security Deposit shall at all times be
equal to one (1) month’s Rent.     (d)   If at any time during the Term, your
GIRO payment is discontinued, then you shall place with us, within two (2) weeks
of the date of discontinuance of your GIRO payment, the additional sum
equivalent

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

      to two (2) months’ Rent, so that the Security Deposit shall at all times
be equal to three (3) months’ Rent for the remaining period of the Term.     (e)
  If at any time during the Term the off-budget measure is withdrawn you shall,
if required in writing by us, also pay to us the additional sum equivalent to
two (2) months’ Rent so that the Security Deposit shall at all times be equal to
three (3) months’ Rent for the remaining period of the Term.

1.06   Mode of Payment:       Except for the payment to be made with your letter
of acceptance pursuant to paragraph 2 of this letter, which payment shall be by
non-cash mode (eg cashier’s order, cheque etc), during the Term, you shall pay
Rent and GST at prevailing rate by Interbank GIRO or any other mode to be
determined by us.       You have an existing account with us from which we will
continue to deduct the aforesaid payments. You are therefore not required to
submit a duly completed GIRO form as part of the Mode of Acceptance herein
unless you wish to have a separate GIRO account to meet the aforesaid payments.
  1.07   Permitted Use:       Subject to clause 1.11, you shall at all times use
the whole of the Premises for the purpose of Store-Room and for no other purpose
whatsoever.   1.08   Preparation and Submission of Plans:

  (a)   No alteration, addition, improvement, erection, installation or
interference to or in the Premises or the fixtures and fittings therein is
permitted without our prior written consent and the approval of the relevant
governmental and statutory authorities. Your attention is drawn to clauses 2.10
to 2.19 and 2.34 of the Memorandum of Tenancy.     (b)   If you have made any
changes to the original layout of your factory, you shall be required to engage
a qualified architect or engineer to prepare and submit plans showing the layout
of all installations including any alterations and additions. And you may wish
to make and submit to Controller, BCU(JTC) four copies of fresh layout plan
showing the alterations or additions etc, for our record/approval. If you have
any enquiries on the preparation and submission of your plans for JTC
endorsement, please call our Contact Centre Hotline at 1800 568 7000.     (c)  
No work shall commence until the plans have been approved by us and the relevant
governmental and statutory authorities.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

1.09   Special Conditions:

  (a)   Normal (Ground & Non-ground) Floor Premises         You shall comply and
ensure compliance with the following restrictions:

  (i)   maximum loading capacity of the goods lifts in the Building; and    
(ii)   maximum floor loading capacity of 15 kiloNewtons per square metre of the
Premises on the 3rd storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

      We shall not be liable for any loss or damage that you may suffer from any
subsidence or cracking of the ground floor slabs and aprons of the Building.

  (b)   Determination of the Tenancy:         The Tenancy of the Premises shall
be determined at any time either:-

  (i)   at the expiry of a three month written notice, as from the date of the
said notice, from us to you; OR     (ii)   at the determination (by expiry or
otherwise) of your tenancy the factory unit(s) known as BLK 1008 TOA PAYOH NORTH
#03-09 /10 /11 /12 /14 /15 /16 /17 Singapore 318996 (the “Principal Unit/s) in
the Building in respect of which the Store- Room serves.

      In either event, we shall not be held responsible or liable for any cost,
damages, loss or expense arising therefrom.     (c)   Third Party Rights:      
  A person (which term includes a body corporate) who is not a party to this
Tenancy shall have no right under the Contracts (Rights of Third Parties) Act
(as amended or revised from time to time) to enforce the covenants, terms or
conditions of this Tenancy.

1.10   Amendments to the Memorandum of Tenancy:       The following Covenants
and Conditions in the Memorandum of Tenancy i.e. clause 2.18, 4.02 (a)(ii) and
4.03 (a)(ii) shall be deleted and replaced as follows:

  “2.18   Emergency Lighting:         Subject to clauses 2.12, 2.13 and 2.14 of
the Memorandum of Tenancy, you shall, if required by us, install emergency
lighting at such locations in the Premises as may be determined by us.”

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  “4.02 (a) (ii)   on the Tenant by registered or ordinary post to or by leaving
or affixing it at the business address, the Premises or the Principal Unit/s
NOTWITHSTANDING THAT is it returned by the post office undelivered;”     “4.03
(a) (ii)   the Tenant by registered post to or by leaving or affixing it at the
business address, the Premises or the Principal Unit/s NOTWITHSTANDING THAT it
is returned by the post office undelivered.”

      You are to ensure that the maximum loading capacity in the goods lifts of
the Building is not exceeded.         You accept the Premises with full
knowledge that the ground/ production floor slabs are laid directly on the
ground with services laid in the ground and may settle, subside and crack in the
event that the ground in, on or around the Premises and/or the Building
consolidates in the course of time. You shall therefore, subject to our prior
written consent, provide, at your own cost, suitable and proper foundation for
all machinery, equipment and installation at the Premises. We will not be liable
for any loss, damage or inconvenience that may be suffered by you or any other
person in connection with the subsidence or cracking of the ground/ production
floor slabs or aprons of the Premises and/or Building.

1.11   Exemption of Stamp Duty       As your average rent and service charge for
a whole year does not exceed $1,000.00 stamp duty would be exempted. However,
please note that the exemption of stamp duty is subject to IRAS’s confirmation.
Although stamp duty will not be collected as part of acceptance of this offer,
you shall remain liable for payment of all stamp duty arising from this tenancy,
should it subsequently be determined to be payable.   1.12   Option for renewal
of tenancy:

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy     (b)   We may grant you a further
term of tenancy of Premises upon mutual terms to be agreed between you and us
subject to the following :

  (i)   there shall be no breach of your obligations at the time you make your
request for a further term;     (ii)   our determination of revised Rent, having
regard to the market rent of the Premises at the time of granting the further
term, shall be final;

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  (iii)   we shall have absolute discretion to determine such covenants terms
and conditions, but excluding a covenant for renewal of tenancy; and     (iv)  
there shall not be any breach of your obligations at the expiry of Term.

2.   Mode of Acceptance:       The Offer shall lapse if we do not receive the
following by 30 May 2006:

  (i)   Duly signed Letter of Acceptance of all the covenants, terms and
conditions in the tenancy in the form enclosed at the ANNEX A; and     (ii)  
Payment of the sum set out in ANNEX B.

3.   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if the
said other items are not forthcoming from you within the time stipulated herein,
the Offer shall lapse and there shall be no contract between you and us arising
hereunder. Any payments received shall then be refunded to you without interest
and you shall have no claim of whatsoever nature against us.   4.   Variation of
Tenancy:       This letter and the Memorandum of Tenancy constitute the full
terms and conditions governing the Offer and no terms or representation or
otherwise, whether express of implied, shall form part of the Offer other than
what is contained herein. Any variation, modification, amendment, deletion,
addition or otherwise of the terms of the Offer shall not be enforceable unless
agreed by both parties and reduced in writing by us.

      Yours faithfully -s- Joseph Ching [a33657a3365715.gif] Joseph Ching
Assistant Manager (Lease Management) Flatted Factory & Business Park Department
Customer Services Group
DID
  : 68833713
HP
  : 91252955
FAX
  : 68855936
Email
  :chosen@jtc.gov.sg

Encl

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Annex A
OFFER OF TENANCY FOR THE STORE-ROOM AT BLK 1008 TOA PAYOH NORTH #03-09 /10 /11
/12 /14 /15 /16 /17 SINGAPORE 318996

                              Amount           GST
Site: A19597(Ancillary): Building Rent at $9.95 per sqm per month on 6.5 sqm for
period 16 January 2006 to 15 May 2006
  $ 258.72                  
Less: Bulk discount of 5% at $0.50 per sqm per month for period 16 January 2006
to 15 May 2006
  $ 13.00     $ 271.72     $ 13.59  
Sub-Total
                $285.31      
Deposit equivalent to 3 months’ Building Rent (or Banker’s Guarantee)
  $ 184.29                  
Less: Deposit equivalent to 2 month’s Building Rent (Off-budget Measure)
  $ 122.86     $ 61.43          
Total Payable (inclusive of GST at prevailing rate)
          $ 346.74          

Please submit the amount of $346.74 by cheque latest by 30 May 2006.
Please note that your subsequent monthly amount to be deducted through GIRO is
$64.50.

 